OPINION
By THE COURT.
This is. an appeal on law from the judgment of the Common Pleas Court of Franklin County, Ohio, granting a decree of divorce uto the plaintiff.
The questions involved are entirely factual. If the trial court believed the testimony of the plaintiff and placed on all of the evidence introduced a construction most favorable to the plaintiff, which it had a right to do, a judgment for the plaintiff was proper.
We cannot find that the judgment of the trial court was manifestly against the weight of the evidence or contrary to law. Judgment affirmed.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.